NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0155n.06

                                       Case No. 16-3051

                         UNITED STATES COURT OF APPEALS                              FILED
                              FOR THE SIXTH CIRCUIT                            Mar 09, 2017
                                                                           DEBORAH S. HUNT, Clerk

AKSINIA IVANOVA KANTCHEVA,                          )
                                                    )
       Petitioner,                                  )
                                                    )      ON PETITION FOR REVIEW
v.                                                  )      FROM THE UNITED STATES
                                                    )      BOARD   OF  IMMIGRATION
JEFF B. SESSIONS, U.S. Attorney General,            )      APPEALS
                                                    )
       Respondent.                                  )
                                                    )      OPINION
                                                    )


BEFORE: BOGGS, SILER, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. This case arises from an immigration

proceeding to remove Aksinia Kantcheva from the United States. Kantcheva claims that the

Immigration Judge’s (“IJ”) denial of her application for adjustment of status and removal order,

and the Board of Immigration Appeals’ (“BIA”) affirmance, were in error. Based on that

premise, Kantcheva filed a petition for review. Because the IJ and the BIA did not err when they

found that Kantcheva made material misrepresentations, and when they denied her application as

a matter of discretion, we deny review of the BIA’s decision.

                                               I.

       Aksinia Kantcheva is a native and citizen of Bulgaria. She came into the United States

on May 16, 1994, as a B-2 nonimmigrant visitor. Kantcheva was authorized to remain in the
Case No. 16-3051, Kantcheva v. Sessions


United States for a temporary period not to exceed one hundred and eighty days. Shortly

thereafter, Kantcheva changed her nonimmigrant status to F-1, student visa, which was valid

from 1994 to 2002. On January 24, 2002, Kantcheva again changed her status to H-1/B-1 which

authorized her to stay and work in the United States until October 14, 2007.

       On June 21, 2010, the Department of Homeland Security (“DHS”) initiated removal

proceedings against Kantcheva for remaining in the United States beyond the authorized period.

DHS charged Kantcheva as subject to removal pursuant to Immigration and Nationality Act

(“INA”) § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B)(2012), as an alien present in the United States

for a longer time than authorized.

       On August 19, 2010, Kantcheva sought relief from removal in the form of an adjustment

of status. During a November 16, 2012, merits hearing (the “Merits Hearing”), Kantcheva

contended that she was eligible for an adjustment of status to lawful permanent resident pursuant

to INA § 245(i). During that hearing, Kantcheva, her husband, her daughter, and a representative

from Snelling Staffing Services, Kurt Felker, all provided testimony in support of Kantcheva’s

application. Documentary evidence was also submitted for consideration by the IJ.

       Among the documentary evidence was Kantcheva’s I-589 asylum and withholding of

removal application (the “Asylum Application”) submitted by the DHS, which was filed on

March 26, 1998, as well as the asylum officer’s referral assessment (the “Referral Assessment”),

dated January 22, 2001. The Asylum Application and Referral Assessment were submitted to

the IJ for impeachment purposes.

       During the Merits Hearing, numerous inconsistencies were raised regarding Kantcheva’s

eligibility for adjustment of status, stemming from her previously filed Asylum Application. To

state it plainly, the inconsistencies were glaring. There were inconsistencies about whether



                                              -2-
Case No. 16-3051, Kantcheva v. Sessions


Kantcheva and her husband were separated, whether she was ever raped or mistreated in

Bulgaria, whether her father was killed in Bulgaria, whether her husband was involved in

political activity in Bulgaria, and her parents’ ethnicities. When questioned about the statements

made in the Asylum Application during the Merits Hearing, Kantcheva testified that her

application was ninety percent true.

       On June 9, 2014, the IJ denied Kantcheva’s application for adjustment of status,

concluding that Kantcheva failed to establish statutory eligibility for adjustment of status, and

alternatively, denied her application as a matter of discretion. In reaching that decision, the IJ

explained that Kantcheva was statutorily ineligible for adjustment of status because “[she] failed

to demonstrate that she is not inadmissible to the United States for willfully misrepresenting a

material fact.” R. 135 (citing INA § 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i)(2012)). This

conclusion was predicated on the IJ’s observations that Kantcheva lacked credibility and the

“inconsistencies in her testimony, inconsistencies between her testimony and her previously filed

I-589, her evasiveness, and lack of candor.” R. 129-30. Alternatively, the IJ, weighed the

equities against Kantcheva’s lack of credibility, and denied her application as a matter of

discretion.

       Kantcheva then filed an appeal to the BIA. The BIA dismissed the appeal and affirmed

the IJ’s decision holding that Kantcheva failed to establish statutory eligibility for adjustment of

status. In support of that decision, the BIA concluded that “[t]he Immigration Judge properly

found [Kantcheva] failed to demonstrate that she was not inadmissible under section

212(a)(6)(C)(i) of the Act for a material misrepresentation.” R. 4. Since Kantcheva could not

establish that she was not inadmissible, the BIA held that she could not establish statutory

eligibility for adjustment of status. The BIA also affirmed the IJ’s denial of the application as a



                                               -3-
Case No. 16-3051, Kantcheva v. Sessions


matter of discretion, based on Kantcheva’s inconsistent testimony during her immigration

hearing. The BIA determined that Kantcheva’s “equities, including her family ties, d[id] not

outweigh the seriousness of her evasiveness and lack of truthfulness.” R. 5. Kantcheva now

petitions this court contending that the IJ and the BIA both erred when (1) they determined that

Kantcheva could not establish statutory eligibility for adjustment of status and (2) they denied

her application as a matter of discretion.

                                                II.

       This court reviews only the decision of the BIA. See Ansarri-Gharachedaghy v. INS,

246 F.3d 521, 513 (6th Cir. 2000). But “[w]here the BIA adopts the IJ’s reasoning, the court

reviews the IJ’s decision directly to determine whether the decision of the BIA should be upheld

on appeal.” Gilaj v. Gonzales, 408 F.3d 275, 282-83 (6th Cir. 2005) citing Denko v. INS,

351 F.3d 717, 723 (6th Cir. 2003).

       We generally review the BIA’s legal conclusions de novo, but we “defer to the BIA’s

reasonable interpretations of the INA.” Patel v. Gonzales, 432 F.3d 685, 692 (6th Cir. 2005).

We review factual findings under a substantial evidence standard “in which we uphold a BIA

determination as long as it is ‘supported by reasonable, substantial, and probative evidence on

the record considered as a whole.’” Marku v. Ashcroft, 380 F.3d 982, 986 (6th Cir. 2004)

(quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992)). “[U]nless any reasonable adjudicator

would be compelled to conclude to the contrary,” the BIA’s findings of fact are “conclusive.”

8 U.S.C. § 1252(b)(4)(B).

                                                III.

       We first turn to the BIA’s ruling that Kantcheva failed to establish statutory eligibility for

adjustment of status. This court has jurisdiction to review the legal findings that an alien is



                                               -4-
Case No. 16-3051, Kantcheva v. Sessions


statutorily ineligible for adjustment of status under 8 U.S.C. § 1252(a)(2)(D). See Parklak v.

Holder, 578 F.3d 457, 462-63 (6th Cir. 2009). BIA adopted the IJ’s reasoning in determining

that Kantcheva is statutorily ineligible for adjustment of status because she willfully made

misrepresentations. An alien is deemed inadmissible, and thus ineligible for adjustment of status

without a waiver, if she “by fraud or willfully misrepresenting a material fact, seeks to procure

(or has sought to procure or has procured) a visa, other documentation, or admission into the

United States or other benefit provided under this chapter.” INA § 212(a)(6)(C)(i), 8 U.S.C.

§ 1182(a)(6)(C)(i). Willful misrepresentations must be: (1) deliberate and voluntary, which

requires only “knowledge of falsity,” Forbes v. INS, 48 F.3d 439, 442 (9th Cir. 1995); and

(2) material, meaning the misrepresentations must “have a natural tendency to influence the

decisions of the [Immigration and Naturalization Service (“INS)”],” id. (quoting Kungys v.

United States, 485 U.S. 759, 772 (1988).

       Kantcheva does not challenge the BIA’s findings that she made misrepresentations that

were willful, as she admits that only ninety percent of the statements made in her Asylum

Application were truthful. Rather, Kantcheva argues that the willful misrepresentations were not

material and thus should not have rendered her inadmissible.

       Kantcheva clearly fabricated many aspects of her Asylum Application or misrepresented

facts during the Merits Hearing that were material. It is not credible that she would have

forgotten being raped, when it happened, or that it was carried out by a police officer. In her

Asylum Application, Kantcheva also misrepresented her husband’s involvement with politics,

when he testified during the Merits Hearing that there was no such involvement. She testified

during the Merits Hearing that her father was hanged, but stated in her Asylum Application that




                                              -5-
Case No. 16-3051, Kantcheva v. Sessions


he died of lymphoma. These misrepresentations were made to influence the decisions of the INS

so that she could remain in the United States.

        Kantcheva’s testimony during the Merits Hearing was not only internally inconsistent,

but it was inconsistent with her Asylum Application. Further, she continued to be inconsistent

during the Merits Hearing despite being given multiple opportunities to rehabilitate her

testimony. Kantcheva’s misrepresentations in her Asylum Application were material because the

Asylum Application was filed in an attempt to procure legal status in the United States, as were

the inconsistencies made during the Merits Hearing, which were made for adjustment of status.

        Because these misrepresentations clearly had “a natural tendency to influence the

decisions” of the DHS, see Forbes, 48 F.3d at 442, the IJ correctly concluded that the

misrepresentations were material. Because substantial evidence supports the IJ’s determination

and the BIA’s adoption of the IJ’s reasoning that Kantcheva was removable pursuant to INA

§ 212(a)(6)(C)(i), 8 U.S.C. § 1182(a)(6)(C)(i) because she made willful misrepresentations of

material facts, we affirm the BIA’s determination that Kantcheva could not establish statutory

eligibility for adjustment of status.

                                                 IV.

        This court lacks jurisdiction to review the discretionary denial of an adjustment of status

under 8 U.S.C. § 1252(a)(2)(B)(i). Pilica v. Ashcroft, 388 F.3d 941, 945 (6th Cir. 2004).

However, we do have the authority to “review the non-discretionary decisions that underlie

determinations that are ultimately discretionary.” Billeke-Tolosa v. Ashcroft, 385 F.3d 708, 711

(6th Cir. 2004). Specifically, we have the jurisdiction to review the failure of an ALJ and the

BIA to follow precedent. Id. at 712.




                                                 -6-
Case No. 16-3051, Kantcheva v. Sessions


       Kantcheva contends that the BIA did not follow precedent when it failed to balance the

positive and adverse factors in the record to determine whether she warranted a favorable

exercise of discretion. This court has jurisdiction to review this contention because it rests on the

alleged failure of the IJ and the BIA to follow established precedent.

       However, after review we find that the IJ, and the BIA adopting the reasoning of the IJ,

did in fact balance the positive and adverse factors in the record in the discretionary denial of

Kantcheva’s adjustment of status.      The IJ noted that Kantcheva entered the United States

lawfully, obtained a degree, secured multiple jobs, has family ties, has been in this country for

almost twenty years, has no criminal record, and has filed taxes. However, both the IJ and the

BIA found that those equities did not outweigh the seriousness of her evasiveness and lack of

candor. Therefore, the IJ, and the BIA adopting the reasoning of the IJ, followed precedent by

balancing the positive and adverse factors in the discretionary denial of Kantcheva’s adjustment

of status. Because the IJ and the BIA did not fail to follow precedent, and did in fact balance the

positive and adverse factors in the discretionary denial of Kantcheva’s adjustment of status, we

deny review of the decision of the BIA’s discretionary denial of an adjustment of status.

                                                 V.

       For the foregoing reasons, we DENY REVIEW of the BIA’s decision.




                                                -7-